          Case 9:21-cv-00057-DLC Document 2 Filed 05/10/21 Page 1 of 1




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                           MISSOULA DIVISION

  CAPITOL INDEMNITY
  CORPORATION,                                       CV 21-57-M-DLC-KLD

                       Plaintiff,
                                                      ORDER OF RECUSAL
  vs.

  REFLECTIONS ACADEMY, INC.,
  MICHELLE MANNING, CHAFFIN
  PULLAN, and CAMERON PULLAN,

                       Defendants.

        I hereby recuse myself from this matter on the ground that one of the named

Defendants is a former client of mine. Accordingly, I ask that this case be

reassigned.

              DATED this 10th day of May, 2021.




                                    Kathleen L. DeSoto
                                    United States Magistrate Judge
